Case 1:18-mj-00066-DAR Document 23 Filed 10/30/18 Page 1 of 3

UNlTED STATES l)lSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED S'I`ATES ()F AMERICA,

v. : Case No. lS-MJ-U{)OGG (DAR)

S'I`EVEN CARMONA,

Defendant. F I L E D

DCT 33 2015

ct . _
UNITEI) sTATEs’ PROFFER oF FACTS §;krlk{:b;`tmst"“* 3°°1

c c
m SuPPoRT or GulLTY PLEA y °“""’

]. On Saturda)', lune 30. 2018. at approximately 3:23 p.m., S'I`l_iVEN CARMONA
(hereinafter CARMONA or “def`endant”) assaulted Urlited Statcs Secret Service (“USSS”) Ol`f`lcer
Tyler Young, a Federal law enforcement ol`l'tccr. in the 1600 block ot`Pennsylvania Avenue. N.W.,
Washington, DC.

2. On Saturday, .lune 30, 2018, immediately prior to the assault, USSS Ol`licer .laeob
Ritter was assigned to a fixed police post on 17th Street and |’ennsylvania Avenue NW. Ol`l'teer
Rilter was wearing a full police uniform, including a black vest with “SECRET Sl"iRVlCE"
emblazoned in large silver reflective letters on the |`ront, a Seeret Service star badge_. a white shirt
with a USSS seal clearly visible on the lei`t shoulder, and a belt with a USSS shield badge.
CARMONA parked a gray BMWSBUi that he was driving in the crosswalk immediately in front
of his Off`leer Ritter’s post. 'l`his area has multiple signs stating that only authorized vehicles are

permitted there.

Case 1:18-mj-00066-DAR Document 23 Filed 10/30/18 Page 2 of 3
3. CARMONA exited his vehicle. Ol`iieer Rittcr immediately exited his post and
verbally informed CARMONA that he could not park there. CARMONA did not respond. and he
began walking eastbound on Pennsylvania Avenuc in the direction oi"the White l'lousc.

4. Ofiicer Ritter again told CARMONA that he could not park in the crosswalk and
ordered CARMONA to move his vehicle. CARMONA asked ()l`ftcer Ritter why he was stopping
him_. and Offiecr Ritter repeated that he could not park in the crosswalk.

5. CARMONA walked away from Offleer Ritter towards a wall of bike racks.
CARMONA picked up the bike rack and began to separate it in order to walk through it.

6. Ofticer Ritter approached CARMONA. CARMONA stiffened his body, and bladed
his body. Ofiicer Ritter grabbed CARMONA"s arnt. CARMONA became eombativc and
attempted to tight Ofl`tcer Ritter oft`.

?`. Offtcer Young, also in full police uniform bearing identical markers to those
described above_. approached to assist Ofi`lcer Ritter. Togcther` the two officers placed
CARMONA on the ground. While on the ground, CARMONA, using a closed list, hit Oflicer
Young in the jaw and Squarely above his left cyc.

8. CARMONA was placed under arrest for assaulting a liederal law enforcement

officer. Officer Young was transported to the hospital by ambulancc.

Respectfully Submitted

Jessie K. Liu

United States Attorney
/"'F'”._j

B": %///
aim mmm}g§’

Assistant United States Attomeys

Case 1:18-mj-00066-DAR Document 23 Filed 10/30/18 Page 3 of 3

DEFENDANT'S ACKNOWLEDGMI.".NT
l have read this factual proffer. understand it. and agree that it is true and aecurate. While
it is not a complete recitation ol`all that l did or all that I know, it represents some of my conduct
and some of my knowledge concerning my own involvement in illegal activity. l\lo threats have
been made to me nor am l under the influence of anything that could impede my ability to

understand this factual proffer fully.

Date :[ '§_ l ':`1’3[/6 §WEJTQ
il eve Carr‘éo‘ii;

 

AT'l`ORNEY'S ACKNOWLEDGMENT
l have read each of the pages constituting this factual proffer, reviewed them with my

client, and discussed it with my client.

V~,./' c -
Date: lOF§'>Oll/§ `<ofD'/IH L.J-~ W

Tony les, Esquire
Cou s for Defendant

